975 F.2d 867
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.William Brent MAYBIN, Appellant.
No. 91-3861.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 5, 1992.Filed:  September 1, 1992.

Before McMILLIAN, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
William Brent Maybin appeals his conviction on a charge of being a felon in possession of a firearm, a violation of 18 U.S.C. § 922(g)(1).  He argues that (1) the evidence is insufficient to support his conviction, and (2) the District Court erred in admitting the testimony of a law enforcement officer concerning Maybin's prior conviction on gun charges involving an Astra .25 caliber pistol.


2
We have carefully considered the issues raised by Maybin.  As to his sufficiency of the evidence claim, we are satisfied that the government's evidence adequately supports the conviction.  Likewise, we reject his attack on the admission of the testimony concerning the .25 caliber Astra pistol and its similarity to the firearm on which his present conviction rests.  The facts concerning Maybin's prior conviction involving the Astra pistol already had been introduced to the jury by means of a stipulation detailing his prior convictions, and thus the jury was familiar with this event.  In the circumstances of this case, we conclude that any error in admitting the challenged testimony was harmless beyond a reasonable doubt.  We therefore do not reach the question whether the admission of this testimony was proper under Rule 404(b) of the Federal Rules of Evidence.


3
The conviction is affirmed.  See 8th Cir.  R. 47B.